              Case 13-11482-MFW               Doc 5343        Filed 10/15/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                         Chapter 11
In re
                                                         Case No. 13-11482 (MFW)
EXIDE TECHNOLOGIES, LLC,1
                                                         Re: D.I. 5336
                     Reorganized Debtor.



    ORDER EXTENDING CLAIMS OBJECTION DEADLINE TO DECEMBER 31, 2020

                Upon the motion (the “Motion”)2 of the GUC Trust Trustee for an order extending

the Claims Objection Deadline for approximately 180 days, from September 28, 2020 through and

including March 31, 2021; and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and venue being proper before the Court;

and consideration of the Motion and the relief requested being a core proceeding pursuant to 28

U.S.C. § 157(b); and due and proper notice of the Motion having been provided, and it appearing

that no other or further notice need be provided; and the Court having found and determined that

the relief sought in the Motion is in the best interests of the Estate, creditors and all parties in

interest, and that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and a hearing having been held on October 14, 2020; and after due deliberation

and sufficient cause appearing therefor, it is hereby

                ORDERED, that the Motion is granted; and it is further

                ORDERED, that the Claims Objection Deadline shall be, and hereby is, extended

from September 28, 2020 through and including December 31, 2020; and it is further


1
        The last four digits of the Reorganized Debtor’s taxpayer identification number are 2730. The Reorganized
        Debtor’s corporate headquarters are located at 13000 Deerfield Parkway, Building 200, Milton, Georgia.
2
        Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
              Case 13-11482-MFW         Doc 5343       Filed 10/15/20    Page 2 of 2




                ORDERED, that this Order is without prejudice to the GUC Trust Trustee’s right

to seek further extensions of the Claims Objection Deadline; and it is further

                ORDERED, that the Court shall retain jurisdiction to interpret and enforce this

Order.




Dated: October 15th, 2020
                                                     MARY F. WALRATH
Wilmington, Delaware
                                                     UNITED STATES BANKRUPTCY JUDGE

                                                 2
